STORY, Circuit Justice.
This is a very clear case of trading with the enemy. Wheth*891er the facts stated in the special claim are true or not, is not now material to be considered. It is not competent for American citizens to engage in this sort of traffic with the public enemy. Even admitting the ransoming of captured property to be legal, it cannot be admitted to be made at any distance of time, and by any new voyages undertaken for this especial purpose. There would be no end to such intercourse; or to the dangers, which would thereby arise to the country. No intercourse of this kind can be carried on, except by the express permission of the government. I will not stop to consider, whether the claim can be supported in point of fact. It comes with no very good grace, after an inception of the voyage by a most gross and palpable perjury in swearing to a cargo, which was not on board. This was a fraud, which deserved no countenance, and can be sustained by no apology. I condemn the sloop to the United States.